OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
In 1937, the Incorporated Village ofWoodsburgh elected to become a part of the Nassau County Police District, thus merging its police department with the county police department. Implicit in this merger and the relevant provisions of the Nassau County Charter is a proscription against the maintenance by the village of a separate police department. Accordingly, plaintiffs were properly awarded relief in the form of an injunction prohibiting defendants from employing village constables to perform police functions, permitting the constables to perform police functions and using village funds to pay the salaries of such constables. The question whether the village can withdraw from the Nassau County Police District is not before us. *999Inasmuch as no question is presented on this appeal with respect to the nonfinal and expressly severed portion of the determination below, the question certified by the Appellate Division is not answered as unnecessary.
Chief Judge Cooke and Judges Jasen, Jones, Wachtler, Fuchsberg, Meyer and Simons concur.
Order affirmed, with costs, in a memorandum. Question certified not answered as unnecessary.